Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,106,532, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the reference patent.  
See table below:
Instant Application: 17/461,918
Claims:
1.  A method comprising: 


determining a first error rate associated a first set of pages of a plurality of pages of a data unit of a memory device, and a second error rate associated with a second set of pages of the plurality of pages of the data unit; 



determining a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 



and responsive to determining that the first pattern of error rate change corresponds to a predetermined second pattern of error rate change, performing an action pertaining to defect remediation with respect to the data unit.

2. The method of claim 1, wherein the first set of pages comprises a subset of pages located at uniform intervals within the data unit starting at a first location.  
 
3. The method of claim 2, wherein the second set of pages comprise a second subset of pages located at the uniform intervals starting at a second location, wherein the second location is shifted by an offset from the first location.

4. The method of claim 3 further comprising: updating, based on the first pattern of error rate change, the uniform intervals used for locating pages of the first set of pages and the second set of pages of the data unit.

5. The method of claim 1, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.  
 
 6. The method of claim 1, wherein the action pertaining to defect remediation comprises at least one of retiring the data unit or scanning the data unit at a higher rate than the rate of scanning other data units of the memory device.  
 
 7. The method of claim 1 further comprising: receiving a program erase request at the memory device to perform a plurality of program erase cycles on a plurality of corresponding data units; and upon performing the plurality of the program erase cycles on the plurality of corresponding data units, scanning a subset of the plurality of corresponding data units, wherein the subset is determined based on a predetermined criterion.  
 
 8. The method of claim 1 further comprising: responsive to determining that the first pattern of error rate change does not correspond to the predetermined second pattern of error rate change: storing the first error rate and the second error rate at a storage location; and releasing a first set of parity data associated with the first set of pages and a second set of parity data associated with the second set of pages.  
 
 9. The method of claim 1, wherein determining the first pattern of error rate change further comprises: retrieving, from a storage location, a third error rate associated with a third set of pages of the plurality of pages of the data unit; and determining the first pattern of error rate change based on the first error rate, the second error rate, and the third error rate.

Patent 11,106,532
Claims:
1. A method comprising: 
[performing a first program erase cycle (PEC) on a data unit of a memory device, wherein performing the first PEC comprises scanning a first set of pages of a plurality of pages of the data unit ]  to determine a first error rate associated with the first set of pages;
[performing a second PEC on the data unit of the memory device, wherein performing the second PEC comprises scanning a second set of pages of the plurality of pages of the data unit] to determine a second error rate associated with the second set of pages;
 
determining a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 
[comparing the first pattern of error rate change for the data unit with a predetermined second pattern of error rate change, wherein the predetermined second pattern of error rate change is indicative of a defect;]  
and responsive to determining that the first pattern of error rate change corresponds to the predetermined second pattern of error rate change, performing an action pertaining to defect remediation with respect to the data unit.

2. The method of claim 1, wherein the first set of pages comprises a subset of pages located at uniform intervals within the data unit starting at a first location.

3. The method of claim 2, wherein the second set of pages comprise a second subset of pages located at the uniform intervals starting at a second location, wherein the second location is shifted by an offset from the first location.  
 

 4. The method of claim 3 further comprising: updating, based on the first pattern of error rate change, the uniform intervals used for locating pages of the first set of pages and the second set of pages of the data unit.


5. The method of claim 1, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.  
 
 6. The method of claim 1, wherein the action pertaining to defect remediation comprises at least one of retiring the data unit or scanning the data unit at a higher rate than the rate of scanning other data units of the memory device.  
 
 7. The method of claim 1 further comprising: receiving a program erase request at the memory device to perform a plurality of program erase cycles on a plurality of corresponding data units; and upon performing the plurality of the program erase cycles on the plurality of corresponding data units, scanning a subset of the plurality of corresponding data units, wherein the subset is determined based on a predetermined criterion.  

 8. The method of claim 1 further comprising: responsive to determining that the first pattern of error rate change does not correspond to the predetermined second pattern of error rate change: storing the first error rate and the second error rate at a storage location; and releasing a first set of parity data associated with the first set of pages and a second set of parity data associated with the second set of pages.  
 
 
 9. The method of claim 1, wherein determining the first pattern of error rate change further comprises: retrieving, from a storage location, a third error rate associated with a third set of pages of the plurality of pages of the data unit; and determining the first pattern of error rate change based on the first error rate, the second error rate, and the third error rate.










The Patent ‘532 is recited an invention, which is narrower in scope, with the limitations of (in claim 1) “performing a first program erase cycle (PEC) on a data unit of a memory device, wherein performing the first PEC comprises scanning a first set of pages of a plurality of pages of the data unit”, “performing a second PEC on the data unit of the memory device, wherein performing the second PEC comprises scanning a second set of pages of the plurality of pages of the data unit”, and “comparing the first pattern of error rate change for the data unit with a predetermined second pattern of error rate change, wherein the predetermined second pattern of the error rate change is indicative of a defect”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the limitations in the instant application as anticipated by claims 1-9 of the patent ‘532.
Claims 1-9 of U.S. Patent No. 11,106,532 contain every element of claims 1-9 of the instant application and as such is not patentably distinct from an earlier patent claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Claims 10, (11-12), 13, (14-15), 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 4, (13-14), 7, 15 and 9 of U.S. Patent No. 11,106,532, respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the reference patent.  
See table below:
Instant Application: 17/461,918
Claims:
10.  A system comprising: 
a memory device; 
and a processing device, 
operatively coupled with the memory device, to perform operations comprising: 
determining a first error rate associated a first set of pages of a plurality of pages of a data unit of a memory device, and a second error rate associated with a second set of pages of the plurality of pages of the data unit; 
determining a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 



and responsive to determining that the first pattern of error rate change corresponds to a predetermined second pattern of error rate change, performing an action pertaining to defect remediation with respect to the data unit.

11. The system of claim 10, wherein the first set of pages comprises a subset of pages located at uniform intervals within the data unit starting at a first location.  
  12. The system of claim 11, wherein the second set of pages comprise a second subset of pages located at the uniform intervals starting at a second location, wherein the second location is shifted by an offset from the first location.


13. The system of claim 12, the operations further comprising: updating, based on the first pattern of error rate change, the uniform intervals used for locating pages of the first set of pages and the second set of pages of the data unit.


14. The system of claim 10, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.  

  15. The system of claim 10, wherein the action pertaining to defect remediation comprises at least one of retiring the data unit or scanning the data unit at a higher rate than the rate of scanning other data units of the memory device.  
 

 16. The system of claim 10, the operations further comprising: receiving a program erase request at the memory device to perform a plurality of program erase cycles on a plurality of corresponding data units; and upon performing the plurality of the program erase cycles on the plurality of corresponding data units, scanning a subset of the plurality of corresponding data units, wherein the subset is determined based on a predetermined criterion.  
 17. The system of claim 10, the operations further comprising: responsive to determining that the first pattern of error rate change does not correspond to the predetermined second pattern of error rate change: storing the first error rate and the second error rate at a storage location; and releasing a first set of parity data associated with the first set of pages and a second set of parity data associated with the second set of pages.  
 

 18. The system of claim 10, wherein determining the first pattern of error rate change further comprises: retrieving, from a storage location, a third error rate associated with a third set of pages of the plurality of pages of the data unit; and determining the first pattern of error rate change based on the first error rate, the second error rate, and the third error rate.

Patent 11,106,532
Claims:
10. A system comprising: 
a memory device; 
and a processing device, 
operatively coupled with the memory device, to perform operations comprising: 
scanning a set of pages of a plurality of pages of a data unit of the memory device to determine a first error rate associated with the set of pages; retrieving, from a storage location, a second error rate associated with the data unit; 

determining a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 
[comparing the first pattern of error rate change with a predetermined second pattern of error rate change, wherein the predetermined second pattern of error rate change is indicative of a defect;] and
 responsive to determining that the first pattern of error rate change corresponds to the predetermined second pattern of error rate change, performing an action pertaining to defect remediation with respect to the data unit.


12. The system of claim 10, wherein the set of pages comprises a subset of the plurality of pages located at uniform intervals within the data unit starting at a first location.


4. The method of claim 3 further comprising: updating, based on the first pattern of error rate change, the uniform intervals used for locating pages of the first set of pages and the second set of pages of the data unit.

13. The system of claim 10, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.  
 
 14. The system of claim 10, wherein the action pertaining to defect remediation comprises at least one of retiring the data unit or scanning the data unit at a higher rate than the rate of scanning other data units of the memory device.
7. The method of claim 1 further comprising: receiving a program erase request at the memory device to perform a plurality of program erase cycles on a plurality of corresponding data units; and upon performing the plurality of the program erase cycles on the plurality of corresponding data units, scanning a subset of the plurality of corresponding data units, wherein the subset is determined based on a predetermined criterion.
15. The system of claim 10, wherein the processing device to perform further operations comprising: responsive to determining that the first pattern of error rate change does not correspond to the predetermined second pattern of error rate change: storing the first error rate at a storage location; and releasing a first set of parity data associated with the set of pages.

9. The method of claim 1, wherein determining the first pattern of error rate change further comprises: retrieving, from a storage location, a third error rate associated with a third set of pages of the plurality of pages of the data unit; and determining the first pattern of error rate change based on the first error rate, the second error rate, and the third error rate.





The Patent ‘532 is recited an invention, which is narrower in scope, with the limitations of (in claim 10) “comparing the first pattern of error rate change for the data unit with a predetermined second pattern of error rate change, wherein the predetermined second pattern of the error rate change is indicative of a defect”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the limitations in the instant application as anticipated by claims 10,12, 4, (13-14), 7, 15 and 19 of the patent ‘532.
Claims 10, 12, 4, (13-14), 7, 15 and 9 of U.S. Patent No. 11,106,532 contain every element of claims 10-18 of the instant application and as such is not patentably distinct from an earlier patent claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 5 of U.S. Patent No. 11,106,532, respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the reference patent.  
See table below:
Instant Application: 17/461,918
Claims:
19.  A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:

determining a first error rate associated a first set of pages of a plurality of pages of a data unit of a memory device, and a second error rate associated with a second set of pages of the plurality of pages of the data unit; 


determining a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 



and responsive to determining that the first pattern of error rate change corresponds to a predetermined second pattern of error rate change, performing an action pertaining to defect remediation with respect to the data unit.

20. The non-transitory computer-readable storage medium of claim 19, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.
Patent 11,106,532
Claims:
16. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
[perform a first program erase cycle (PEC) on a data unit of a memory device, wherein performing the first PEC comprises scanning a first set of pages of a plurality of pages of the data unit ]  to determine a first error rate associated with the first set of pages;[perform a second PEC on the data unit of the memory device, wherein performing the second PEC comprises scanning a second set of pages of the plurality of pages of the data unit] to determine a second error rate associated with the second set of pages;

determine a first pattern of error rate change for the data unit based on the first error rate and the second error rate; 
[compare the first pattern of error rate change for the data unit with a predetermined second pattern of error rate change, wherein the predetermined second pattern of error rate change is indicative of a defect;]  
and responsive to determining that the first pattern of error rate change corresponds to the predetermined second pattern of error rate change, perform an action pertaining to defect remediation with respect to the data unit.

5. The method of claim 1, wherein the predetermined second pattern of error rate change is derived from historical data associated with one or more data units having one or more defects.



The Patent ‘532 is recited an invention, which is narrower in scope, with the limitations of (in claim 16) “comparing the first pattern of error rate change for the data unit with a predetermined second pattern of error rate change, wherein the predetermined second pattern of the error rate change is indicative of a defect”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the limitations in the instant application as anticipated by claims 16 and 5 of the patent ‘532.
Claims 16 and 5 of U.S. Patent No. 11,106,532 contain every element of claims 19 and 20 of the instant application and as such is not patentably distinct from an earlier patent claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. U.S. 2017/0242747 – He et al. – Apparatus and method for error rate reduction.
b. U.S. 2020/0365228 – Cadloni et al. – Memory sub-system with background scan and histogram statistics.
c. U. S. 2022/0137842 – Hung et al. – Data retention in memory devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111